DETAILED ACTION
Status of the Application
1.	Applicant’s Response filed March 3, 2021 is received and entered.
2.	Claims 1 – 20 are pending and under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4.	On pages 10 – 11 of the Response, Applicant argues that the disclaimer attached to the preliminary amendment filed October 28, 2019 had the effect of retracting the previous admission of Prior Art in Parent Application 15/680,680.  Applicant referenced Hakim v. Cannon Avent Group, PLC, 479 F.3d 1313, 1318 (Fed. Cir. 2007) which stated that “the prosecution history must be sufficiently clear to inform the examiner that the previous disclaimer, and the prior art that it was to avoid, may need to be revisited.”
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  With regard to Hakim, the fact pattern of this case is very different from the fact pattern in the present application.  Presently, Applicant is attempting to overcome an admission of Prior Art (via Official Notice) through disclaimer.  
However, in Hakim, the applicant had emphasized the importance of a particular feature, a slit, as required in the claims, to overcome the prior art in a parent application and then filed a continuation to broaden the term “slit” to “opening”.  Avent argued that 
The fact patterns for Hakim and the present application are very different and it is clear that Hakim is not authoritative to the situation at hand.  Accordingly, Applicant’s argument is unpersuasive.
Additionally, it is true that the Federal Circuit acknowledged that a disclaimer may be retracted or rescinded in limited circumstances by referencing Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003).  However, the Federal Circuit also stated in Hakim that “an applicant cannot recapture claim scope that was surrendered or disclaimed”.
In Springs, the Federal Circuit only stated that “[I]f the applicant mistakenly disclaimed coverage of the claimed invention, then the applicant should have amended the file to reflect the error”.  This was clearly in reference to Applicant’s own arguments made with regard to prior art.  Again, the fact pattern of Springs does not align with the present application.  Neither Hakim nor Springs deal with Applicant admissions of Prior Art.
In parent application 15/680,680, Applicant argued Applicant’s finding of Applicant Admitted Prior Art in the response filed October 5, 2018.  In response, the Examiner indicated that such an argument was untimely because the Examiner’s taking of Official Notice (April 18, 2018) was not adequately traversed in the next response (July 13, 2018).
At this point, Applicant discontinued arguing against the finding of Applicant Admitted Prior Art.  Applicant made no mention or reference to the finding of Applicant 
If Applicant believes the admission of Prior Art was a mistake, they could have filed a Notice of Appeal to correct this mistake as soon as it was apparent and the Examiner indicated the admission is binding.  Instead, Applicant chose to focus on other subject matter in parent application 15/580,580.  In other words, Applicant did not go through the proper process to undo this supposed “mistake”.
Additionally, in this situation, there is no evidence that Applicant is trying to rescind a disclaimer.  A disclaimer is “a renunciation of one’s legal right or claim”.  See Black’s Law Dictionary.  In this case, Applicant has not affirmatively renounced any legal right or claim.  Instead, Applicant, through their silence, has made an admission against their own interest.  Absent citation to binding case law identifying Admitted Prior Art as a type of disclaimer, such an admission against their own interest cannot be undone merely by including a statement “rescinding all disclaimers”.
For at least the reasons set forth above, Applicant’s arguments attempting to rescind their Admission of Prior Art is unpersuasive.  The cited case law is inapplicable, Applicant’s actions did not clearly try to undo the supposed “mistake”, and it is not even clear that an admission of Prior Art qualifies as a disclaimer. 
5.	On pages 11 – 12 of the Response, Applicant argues that “it is not well-known for background images to be dynamic, i.e., change over time while inactive”.  With regard to Root, Applicant states that Root discloses “[I]n response to video activity on a separate video channel, such as a dynamic background-wallpaper, a reset of the time Root attempts to avoid an electronic device becoming inactive by considering activity on different channels”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  The Admitted Prior Art only requires that the background images are dynamic, i.e., change over time while inactive.  This inactivity refers to the background image itself not being interacted with in any particular manner by a user, not the device as a whole.  Accordingly, Applicant’s focus on the activity of different channels of Root is irrelevant.
Root discloses that a video playback signal may be received in step 412 and a reset of the timeout duration is initiated in step 414 in response.  However, if a video playback signal is not received, the method proceeds to steps 416 and potentially 418.  When the video playback signal is not recited, i.e., user interaction with the electronic device is not detected, the dynamic background-wallpaper may be displayed (FIG. 4; paragraphs [0038], [0039]).
Accordingly, Root teaches that when no user input is being received, a dynamic background-wallpaper is displayed.  When user input is being received, a video playback signal results in other content being displayed.
It is clear to a person of ordinary skill in the art that the disclosure of Root teaches dynamic background images that change over time while inactive [not receiving input].
Accordingly, Applicant’s attempted traversal of the previous finding of Admitted Prior Art is unpersuasive because Root demonstrates that dynamic background images 
6.	On pages 11 – 12 of the Response, Applicant argues that “it is not well-known for background images to be dynamic, i.e., change over time while inactive”.  With regard to Kwak, Applicant states that Kwak discloses “background images that are being dynamically configured in order to accommodate changing state” but also disclose that “if no user input is detected for more than a predetermined period of time, the control unit enters a lock mode and controls the display unit to display an idle screen”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  The Admitted Prior Art only requires that the background images are dynamic, i.e., change over time while inactive.  Kwak discloses that “one of the objects displayed on the UI lines 10 is provided as the background image 20” and the “background image 20 may change sequentially as time passes” (paragraph [0055]).  Additionally, Kwak discloses that “an image corresponding to an object selected by a user on the UI line may be displayed as the background image” (paragraph [0056]).
Kwak clearly disclose that when no selection is made by a user [inactive state], the background may change over time [be dynamic].  Kwak also clearly disclose that when a selection is made by a user [active state], the background may change in response to the user input.
These disclosures in Kwak clearly encompass the finding of Official Notice and Admitted Prior Art regarding “background images that are dynamic, i.e., change over time while inactive”
Kwak demonstrates that dynamic background images [background images that change over time while inactive] were well-known before the effective filing date of Applicant’s claimed invention.
7.	On page 15 of the Response, Applicant argues that “ornamentation of the features is not claimed” but that “the claims are directed to systems and methods for presenting a moving graphic animation in an inactive state and an active state”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  The Examiner did not say that the “systems and methods for presenting a moving graphic animation in an inactive state and an active state” only amounts to mere ornamentation.  Instead, the Examiner specifically stated on page 7 of the Non-Final Rejection mailed December 11, 2020 that “[T]he particular graphic animations recited in claim 1 are aesthetic only and provide no discernable function that is different from the prior art”.
The Examiner was clearly referring only to the different movements in the first and second directions as the “matters relating to ornamentation only which . . . amount[s] to nothing more than aesthetic design choice”.  The particular movement of the “background graphic animation” in different directions depending on whether the “background graphic animation” is in an inactive or active format is what is an aesthetic design choice; not the presentation of different background graphic animations depending on state as a whole.
The Examiner found in the previous Office Action that combining the embodiments of FIGS. 5 and 8 of Floss and utilizing a dynamic virtual mesh that moves 
This particular finding of obviousness has not been challenged in the Response.  The Examiner has clarified the “aesthetic design choice” finding below to help avoid confusion.
Additionally, in the Non-Final Rejection of Parent Application 15/580,580, the Examiner referenced MPEP §2144.04(I) and found that “the particular graphic animations . . . are aesthetic only and provide no discernable function that is different from the prior art”.
Applicant did not challenge this finding in the Responses filed January 31, 2018, June 11, 2018, or July 13, 2018 with regard to parent application 15/680,680.  Additionally, similar arguments by the Applicant were found unpersuasive in the Office Actions mailed December 18, 2018 and March 26, 2019 with regard to parent application 15/680,680.
8.	Examiner’s Comment: It is a waste of time and resources for both the Patent Office and the Applicant to continue to argue the same issues over and over again.  Applicant is reminded that they are free to Appeal the Examiner’s rejection.  The Examiner encourages Applicant to pursue this course of action if they believe the Examiner has erred.  Such an Appeal may give Applicant some closure to these issues so these same arguments do not have to be repeated ad nauseam over multiple applications.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (U.S. Pub. 2016/0259528) in view of Jai et al. (U.S. Pub. 2015/0128083) in view of Applicant’s Admitted Prior Art [AAPA].  For AAPA, see parent Application 15/680,680.
Regarding claim 1, Foss teaches: a method, comprising:
presenting a user interface in the inactive state, wherein a background graphic animation and a user interface object graphic animation are presented on the user interface in an inactive format, wherein presenting the user interface in the inactive state includes presenting the background graphic animation that includes at least one feature (FIGS. 5A, 8A; paragraphs [0223] – [0245], [0317]; when no touch is being applied, background elements 810 [FIG. 8A] and icons 416 – 482 [FIG. 5A] are displayed in an inactive format.  Virtual mesh 810 includes a pattern of lines [features]);
determining that a touch input is provided on a touchpad to map a selected user interface object presented on the user interface based on at least one of: an absolute mapped position and a coordinate mapped position of the touch input received on the touchpad (FIGS. 5B, 8B; paragraphs [0270], [0318]; contact 502 [touch input] is 
determining a second direction based on the at least one of: the absolute mapped position and the zone coordinate mapped position of the touch input received on the touchpad (FIGS. 8B – 8D; paragraph [0318]; when contact 812 is applied with an increasing intensity, virtual mesh 810 appears to change from a flat mesh to a vortex effect that occurs at the touch point and pulls at non-touched regions of the mesh surrounding the contact 812.  This vortex effect corresponds to a [second] direction [z-axis] of a contact 812 pressing down on the touch display); and
presenting the user interface in the active state in response to the touch input received on the touchpad, wherein the background graphic animation and the user interface object graphic animation are presented on the user interface in an active format (FIGS. 5C – 5E, 5T, 8B – 8C; paragraphs [0270], [0271], [0276], [0318], [0520]; when a contact 502 is applied with an intensity above a threshold ITL, a hint graphic 503 appears to grow out from under messages icon 424 [user interface object graphic animation] and morphs into quick-action menu 504.  This type of animation occurs with regard to icons on other locations as well (FIG. 5T).  When a contact 812 is applied with an intensity above threshold ITL, virtual mesh 810 appears to be pushed back from touch screen 112 [background graphic animation].  The virtual mesh 810 is illustrated as changing similar to a vortex occurs at the touch point and pulls at non-touched regions of the mesh surrounding the contact 812 [FIG. 8C]), wherein the background graphic animation is presented as a moving graphic that includes the at least one feature moving in the second direction (FIGS. 8B – 8D; paragraph [0318]; when contact 812 is 
Foss fails to explicitly disclose that the embodiments of FIGS. 5 and 8 are combinable.  However, FIG. 8L – 8M does illustrate icon objects 416 – 482 together with background mesh 810.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the icon animated user interface interaction (FIG. 5 – first embodiment) and the background animated user interface (FIG. 8 – second embodiment) of Foss.  Each of the first embodiment and the second embodiment provide animation of illustrated objects.  It would have been obvious to merely combine these embodiments such that when a user applies a touch input above a threshold intensity ITL to an icon, the icon is animated to provide a hint/quick-action menu [as described above] and a background mesh is animated to provide a three-dimensional “hovering effect emitting out from the user interface" indicating a touch at a specific location.
Such a combination merely requires combining the two embodiments of FIGS. 5 and FIG. 8 as disclosed into a single embodiment where two animation effects can be provided simultaneously.
Floss fails to explicitly disclose: wherein the coordinate mapped position is a zone coordinate mapped position of the touch input.
Jai discloses a device with a display that receives touch-based input (paragraphs [0003], [0005]).
With regard to claim 1, Jai teaches: wherein the coordinate mapped position is a zone coordinate mapped position of the touch input (FIG. 1; paragraph [0015]; each displayed graphical object includes a corresponding recognition zone.  Each recognition zone 110, 130, 150, 170, 190, etc., is larger than the corresponding display zones 120, 140, etc.  Accordingly, each of the recognition zones includes a position that is outside of the touchpad coordinates that correspond to the displayed graphical objects.  To further clarify, the “active touchpad coordinate area that corresponds to the user interface object” corresponds to zone 120 which includes the displayed user interface object of the “A” key, and the “position outside” corresponds to recognition zone 110, i.e., the space between the outer border of zone 120 and zone 110 which, when touched, is recognized as an input to zone 120 itself).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Foss and Jai to yield predictable results.  More specifically, the teachings of a touch display that detects touch inputs with respect to graphical objects at coordinates that match the displayed graphical objects, as taught by Foss, are known.  Additionally, the teachings of a touch display that detects touch inputs with respect to graphical objects at coordinates that match and extend beyond the displayed graphical objects, as taught by Jai, are known as well.  The combination of the known teachings of Foss and Jai would yield the predictable result of a touch display that detects touch inputs with respect to graphical objects at coordinates that match and extend beyond the displayed graphical objects.  In other Jai to the graphic user interface of Foss.  Such a combination merely requires utilizing the disclosure of Jai to enable the device of Foss to detect touches corresponding to displayed objects that are adjacent to the displayed objects instead of just on the displayed objects themselves.  Merely increasing the touch zones of displayed objects is taught by Jai and would be obvious to incorporate into Foss.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Foss and Jai to yield the aforementioned predictable results.
Neither Foss nor Jai explicitly disclose: the method is for presenting a moving graphic animation in an inactive state and an active state, and presenting the background graphic animation as a moving graphic.
However, it is Admitted Prior Art that it was well-known in the art at the time of the invention for background images to be dynamic, i.e., change over time while inactive.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the known teachings of Foss such that the background image of virtual mesh 810 is dynamic instead of static during an inactive state.  Such a modification merely requires simply substituting one known type of background [static] with another [dynamic] to yield Applicant’s claimed invention.
Neither Floss nor Jai explicitly disclose: the at least one feature moving in a first direction, wherein the second direction is different than the first direction.

The particular graphic animations movements and directions recited in claim 1 are aesthetic only and provide no discernable function that is different from the prior art.  The only functional feature of the recitations of claim 1 relating to the movements and directions thereof are providing a visual notification of a touch location.  As set forth above, a visual notification of a touch location is what is being described by Floss in the embodiments of FIGS. 5 and 8.  Accordingly, combining the embodiments of FIGS. 5 and 8 and utilizing a dynamic virtual mesh that moves in a first [horizontal (x-axis), vertical (y-axis), or diagonal (x & y axes] direction when no input is applied and in a second [z-axis] direction in response to a touch input amounts to nothing more than an aesthetic design choice.  Put another way, the particular movement of the “background graphic animation” in different directions depending on whether the “background graphic animation” is in an inactive or active format is an aesthetic design choice in light of the disclosures of Floss and AAPA.
Therefore, for at least the reasons set forth above, claim 1 is obvious in view of the teachings of Floss and Jai.
Regarding claim 10, Foss teaches: a system for presenting a moving graphic animation in an inactive state and an active state (This preamble is non-limiting because it fails to breathe life and meaning into the body of the claims), comprising:

The remainder of this claim is virtually identical in scope to the subject matter rejected above with regard to claim 1 and thus this claim is rejected for the same reasons.  A duplication of the rejection set forth above with regard to claim 1 will not be provided for claim 10 for the purpose of brevity.
Regarding claim 19, Foss teaches: a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (paragraphs [0123], [0127]; memory 102 includes computer readable storage media which stores software programs or instructions which are executed by processors 120 to perform operations).
The remainder of this claim is virtually identical in scope to the subject matter rejected above with regard to claim 1 and thus this claim is rejected for the same reasons.  A duplication of the rejection set forth above with regard to claim 1 will not be provided for claim 19 for the purpose of brevity.
Regarding claims 2 and 11, the combination of Foss and AAPA teaches: wherein the at least one feature includes at least one of: a shape, a pattern (Foss; FIGS. 8A – 8D; virtual mesh 810 is a graphic that moves in response to user input.  Virtual mesh 810 is presented in an inactive state [FIG. 8A] as including a pattern of lines), an illustration, a picture, and a color, wherein the at least one feature is presented as a changing feature that changes as the user interface is presented in the AAPA; background images can be dynamic, i.e., change over time while inactive).
Regarding claims 3 and 12, the combination of Foss and AAPA teaches: wherein presenting the user interface in the inactive state includes presenting the user interface object graphic animation in a three-dimensional format as the background graphic animation is presented as a moving graphic that includes a pattern that changes as the user interface is presented in the inactive state, wherein the user interface object graphic information includes an illustration representing a context of a function that is associated with a corresponding user interface object, wherein the user interface object graphic animation is presented in a tilted angled manner in the inactive format (FIG. 5A; paragraphs [0223] – [0245]; as illustrated, several icons 416 – 482 are presented in a “three-dimensional format”.  For example, at least icons 446 and 436 are illustrated in a manner that conveys depth by overlaying different portions of the icons.  Additionally, each icon 416 – 482 includes an illustration that represents a context of a function associated therewith.  Each icon 416 – 482 is presented at a first angle perpendicular to a surface of the device 100. An angle formed by one object being perpendicular to one another is “tilted” at 90°.  As modified above with regard to claim 1, the background animation would be presented as a moving graphic that includes a pattern that changes as the user interface is presented in the inactive state)Page 47 of 53.
Foss fails to explicitly disclose: the tilted angle manner in the inactive format is in a direction that corresponds to the direction of at least one feature of the background graphic animation.

Regarding claims 4 and 13, Foss teaches: wherein determining that the touch input is provided on the touchpad to map the selected user interface object includes mapping an absolute mapped position of touchpad coordinates associated with a portion of a surface of the touchpad where the touch input is received, wherein the touchpad coordinates are mapped to display coordinates of a display screen that is presenting the user interface (FIGS. 5B, 8B; paragraphs [0270], [0318]; as set forth above, contacts 502 and 812 [touch input] are detected on touch screen of device 100.  It is inherent/implied that in touch screen displays an absolute location of a touch input is mapped to corresponding display coordinates in order for the touch to be properly interpreted for user interface interaction.  As illustrated, the contacts 502 and 812 result in displayed objects beneath the contacts 502 and 810 being manipulated/altered as described).
Regarding claims 5 and 14, the combination of Foss and Jai teaches: wherein determining that the touch input is provided on the touchpad to map the selected user interface object includes mapping the zone coordinate mapped position of touchpad coordinates associated with a portion of a surface of the touchpad where the touch input is received, wherein the touchpad coordinates are mapped to display coordinates of a display screen that is presenting the user interface and a plurality of touch input zones are provided on the touchpad, wherein the plurality of touch input zones are mapped to a plurality of display input zones on the display screen (FIGS. 5B, 8B; paragraphs [0270], [0318]; as set forth above, contacts 502 and 812 [touch input] are detected on Jai are applied, as set forth above with regard to claim 1, the “touch input zone” would extend beyond the displayed graphic and would thus correspond to a “zone coordinate mapped position”).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Foss and Jai to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 6, 15, and 20, Foss teaches: wherein presenting the user interface in the active state includes presenting the background graphic animation at a location of the user interface that corresponds to the selected user interface object (FIGS. 5C, 5D, 5T, 8B – 8C; paragraphs [0270], [0276], [0318], [0520]; as set forth above with regard to claim 1, when the embodiments of FIGS. 5E and 8C are combined, the animated virtual mesh 810 would be provided at the location that corresponds to a selected icon 424), wherein the at least one feature includes at least one of: a shape, a pattern, an illustration, a picture, and a color (FIGS. 8B – 8C; the background virtual mesh 810 is a pattern that moves in response to user input).
Regarding claims 7 and 16, Foss teaches: wherein presenting the background graphic animation in the active format includes presenting the background graphic with a focal point that corresponds to the selected user interface object, wherein the at least 
Regarding claims 8 and 17, Foss teaches: wherein presenting the user interface in the active state includes presenting the user interface object graphic animation at a location of the user interface that corresponds to the selected user interface object, wherein the user interface object graphic animation is presented in a two-dimensional format in the active format that includes an animation representing a context of a function that is associated with a corresponding user interface object, wherein the user interface object graphic animation is presented in an angle in the active format (FIG. 5A – 5E; paragraphs [0223] – [0245]; as illustrated, several icons 416 – 482 are presented in a “two-dimensional format”.  For example, at least icons 480, 426, 482, 434, 444, 416, 424, etc., are illustrated in a manner that conveys no depth and is thus two-dimensional.  Additionally, each icon 416 – 482 includes an illustration that represents a context of a function associated therewith.  Moreover, each icon 416 – 482 is presented at an angle perpendicular to a surface of the device 100.  As illustrated in FIGS. 5C – 5E, even when a user input is applied to generate hint 
Foss fails to explicitly disclose: the angle is a different angle in the active format than in the inactive format.
However, the requirement that the object is provided in a "different angle in the active format than in the inactive format" amounts to nothing more than aesthetic design choice and is thus obvious under MPEP §2144.04(I).Atty. Dkt. No. HRA-41791.01
Regarding claims 9 and 18, Foss teaches: wherein presenting the user interface object graphic animation in the active format includes presenting a touch graphic indicator above the user interface object graphic animation at the location of the user interface that corresponds to the selected user interface object (FIG. 5C; paragraph [0270]; as set forth above, hint graphic 503 is part of the user interface object graphic animation.  Hint graphic 503 is interpreted as a “touch graphic indicator” which illustrates which icon is being selected during the animation).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626